ACCEPTED
                                                                                        03-14-00326-CV
                                                                                               3664337
                                                                              THIRD COURT OF APPEALS
                                                                                         AUSTIN, TEXAS
                                                                                   1/6/2015 12:27:48 PM
                                                                                       JEFFREY D. KYLE
                                                                                                 CLERK
                          CAUSE NO. 03-14-00326-CV

BOARD OF REGENTS, TEXAS                      §      IN THE COURT OFAPPEALS
                                                                 FILED IN
                                                                3rd COURT OF APPEALS
STATE UNIVERSITY and                         §                      AUSTIN, TEXAS
TEXAS STATE UNIVERSITY -                     §                  1/6/2015 12:27:48 PM
SAN MARCOS,                                  §                    JEFFREY D. KYLE
    Appellants,                              §                          Clerk
                                             §
V.                                           §      THIRD DISTRICT OF TEXAS
                                             §
STEPHANIE PAIGE STEINBACH                    §
    Appellee.                                §                AUSTIN DIVISION

                 DESIGNATION OF NEW LEAD COUNSEL
                        IN CHARGE OF FILE

TO THE HONORABLE COURT OF APPEALS:

      COME NOW Appellants BOARD OF REGENTS, TEXAS STATE

UNIVERSITY AND TEXAS STATE UNIVERSITY–SAN MARCOS, by and

through its attorney of record, Ken Paxton, Attorney General of the State of Texas,

and hereby notifies the Court of the designation of NICHELLE A. COBB, as

Assistant Attorney General in charge of this file, formerly assigned to Assistant

Attorney General, KAMILLA STOKES.

      This substitution is being made because KAMILLA STOKES has begun

employment with another state agency and is no longer is employed as an Assistant

Attorney General.

      All counsels of record have been notified of this designation by copies of this

pleading.
Respectfully submitted,

KEN PAXTON
Attorney General of Texas

CHARLES E. ROY
First Assistant Attorney General

DAVID C. MATTAX
Deputy Attorney General for Defense Litigation
KARA L. KENNEDY
Chief, Tort Litigation Division


/s/   Nichelle A. Cobb
NICHELLE A. COBB
Assistant Attorney General
State Bar No. 00786301
P.O. Box 12548, Capitol Station
Austin, Texas 78711-2548
(512) 463-2197
Fax (512) 457-4442
Nichelle.Cobb@texasattorneygeneral.gov
                          CERTIFICATE OF SERVICE

       I hereby certify that on January 6, 2015 at approximately at 12:30 p.m. a true
and correct copy of the foregoing instrument was served on the parties listed below
either by U.S. mail, certified, return receipt requested, by depositing it enclosed in a
postpaid, properly addressed wrapper in a post office or official depository under the
care and custody of the United States Postal Service or by electronic service
concurrently with the electronic filing of the document. The electronic transmission
of the document was reported as complete.                     My email address is
Nichelle.Cobb@texasattorneygeneral.gov and my fax number is (512) 457-4442.


      Mr. Mark Cusack                   Via Electronic Service
      242 North Guadalupe Street
      San Marcos, Texas 78666
      cusacklaw@centurytel.net


                                        /s/   Nichelle A. Cobb
                                        NICHELLE A. COBB
                                        Assistant Attorney General